NO. 07-01-0235-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                    AUGUST 29, 2001

                          ______________________________


                        CAROLYN BELL THOMAS, APPELLANT

                                             V.

                                 BILL NEAL, APPELLEE


                        _________________________________

             FROM THE 46TH DISTRICT COURT OF SHERMAN COUNTY;

                  NO. 9395; HONORABLE LESLIE THOMAS, JUDGE

                         _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


       Appellee Bill Neal has filed a motion to dismiss this appeal, asserting we have no

jurisdiction because appellant failed to perfect her appeal within the time prescribed by the

Rules of Appellate Procedure. We grant appellee’s motion and dismiss the appeal.


       The judgment at issue was rendered January 4, 2001. Appellant timely filed a

motion to set aside that judgment on January 19, 2001. On May 31, 2001, appellant filed
a notice of appeal designating it a restricted appeal pursuant to appellate Rules 25.1(d)(7)

and 26.1(c).    However, by virtue of Rule 30, restricted appeals are only available to

parties who did not participate at trial and did not timely file a post-judgment motion. Here,

appellant’s timely January 19 motion to set aside the judgment precludes her right to a

restricted appeal. Laboratory Corp. v. Mid-Town Surgical Ctr., 16 S.W.3d 527, 528

(Tex.App.–Dallas 2000, no pet. h.). Appellant’s May 31 notice of appeal was also untimely

for perfecting an ordinary appeal because it was filed beyond the 90-day period set by

Rule 26.1(a).


       A timely notice of appeal is necessary to invoke this court’s appellate jurisdiction.

Tex. R. App. P. 25.1(b). Because the notice of appeal was not timely filed, we are without

jurisdiction to hear this appeal. Accordingly, we must, and hereby do, dismiss this appeal.


                                                  Per Curiam


Do not publish.




                                              2